IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRENDA HARRIS,                             :   No. 36 MAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (ALLIED BARTON SECURITY              :
SERVICES, LLC),                            :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.